Citation Nr: 1515762	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-34 507	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ankle/heel disorder.

4.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected left knee.  

5.  Entitlement to a total rating due to individual unemployability (TDIU).  

6.  Entitlement to a temporary total rating based on convalescence due to left knee surgery beyond January 31, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Air Force Reserve for approximately three years; he had an initial period of active duty for training from June 1982 to September 1982.  He subsequently had active duty in the United States Army from January 1984 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania in which the appellant's claim of entitlement to service connection for bilateral hearing loss was granted and assigned a noncompensable disability evaluation.

The appellant is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In a January 2012 rating action, the RO denied the Veteran's claims of entitlement to service connection for hypertension and a left ankle/heel disorder, as well as his claims for a left knee disability evaluation in excess of 30 percent and a total disability rating due to individual unemployability (TDIU).  In February 2012, the Veteran's notice of disagreement (NOD) in relation to the left knee and TDIU claims was received; in May 2012, an NOD was submitted in relation to all four claims.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in May 2012.  Therefore those four claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

In a January 2014 rating action, the RO issued a rating decision in which a temporary total rating evaluation based on convalescence due to surgery was assigned for the service-connected left knee from October 30, 2013 to January 31, 2014.  In March 2014, the Veteran's NOD in relation to the duration of the temporary 100 percent evaluation based on convalescence due to left knee surgery was received.  The Veteran contends that the temporary total evaluation should have been assigned for a period of one year (until October 2014).  The claims file does not contain any SOC issued in response to the Veteran's NOD received in March 2014.  Therefore that claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the Veteran, in his October 2012 Substantive Appeal to the Board, on VA Form 9, requested a Board videoconference hearing.  That videoconference hearing was scheduled to be held at the RO in November 2014.  In October 2014, the Veteran sent written notification to the RO that stated that he was declining the video hearing.  The Veteran further declared that he preferred to wait for a Travel Board hearing. 

On March 19, 2015, the RO sent the Veteran a letter in which he was informed that he had been scheduled for a Board videoconference hearing on May 20, 2015.  The notice letter informed the Veteran that he needed to waive his rights to an "in person" Board hearing and that he had to notify the RO of his acceptance of the videoconference hearing in lieu of a Travel Board hearing.  

However, there is no evidence of record to indicate that the Veteran responded to the RO letter asking him whether he would attend the videoconference hearing.  There is nothing in the claims file that indicates that the Veteran ever accepted the videoconference hearing in lieu of a Travel Board hearing.

According to 38 C.F.R. § 20.700(e), if an appellant declines to participate in an electronic hearing, the appellant's opportunity to participate in a hearing before the Board shall not be affected.  Since the Veteran has not withdrawn his request for a Travel Board hearing, such a hearing should be scheduled. 

In addition, the Veteran submitted a timely NOD, in May 2012, in disagreement with the denials of his claims for service connection for hypertension and a left ankle/heel disorder and in disagreement with the denials of his claims for an increased rating for the service-connected left knee and TDIU.  Because the RO did not subsequently issue an SOC addressing those four issues, the Board must remand the matters for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran also submitted a timely NOD, in March 2014, in disagreement with the denial of a temporary total rating based on convalescence from left knee surgery beyond January 31, 2014.  Because the RO did not subsequently issue an SOC addressing that issue, the Board must remand the matter for issuance of an SOC.  Id.

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a Board hearing at his local RO before a Veterans Law Judge, as the docket permits.  

2.  Notify the Veteran and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

3.  Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

4.  All correspondence pertaining to this Board hearing must be associated with the claims file.

5.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case must be returned to the Board in accordance with the applicable procedures. 

6.  Examine the Veteran's claims for service connection for hypertension and a left ankle/heel disorder.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless either matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal, should either issue be returned to the Board.

7.  Examine the Veteran's claims for an increased rating for the left knee and TDIU.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless either matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal, should either issue be returned to the Board.

8.  Examine the Veteran's claim for an extension of the temporary total rating based on convalescence from left knee surgery beyond January 31, 2014.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal, should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

